 Case 1:18-cv-00566-TJM-CFH Document 350 Filed 04/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NATIONAL RIFLE ASSOCIATION OF
AMERICA,

                                       Plaintiff,

            v.                                                     1:18-CV-566
                                                                   (TJM/CFH)
ANDREW CUOMO, et al.,

                                       Defendants.


APPEARANCES:                                   OF COUNSEL:

Brewer Attorneys & Counselors                  MORDECHAI GEISLER, ESQ.
750 Lexington Avenue, Floor 14                 MICHELLE MARTIN, ESQ.
New York, New York 10022
Attorneys for plaintiff

Office of Attorney General                     WILLIAM A. SCOTT, ESQ.
State of New York
The Capitol
Albany, New York 12224
Attorneys for defendant Andrew
Cuomo

Emery Celli Brinckerhoof & Abady, Ward &       DEBRA L. GREENBERGER, ESQ
Maazel, LLP                                    ANDREW G. CELLI, ESQ.
600 Fifth Avenue, 10th Floor
New York, New York 10020
Attorneys for defendant Maria T. Vullo


CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                      ORDER


      On November 15, 2020, defendant Vullo filed a motion to compel plaintiff to
 Case 1:18-cv-00566-TJM-CFH Document 350 Filed 04/28/21 Page 2 of 2




provide further responses to interrogatories. Dkt. No. 293. Defendant Vullo seeks

supplemental responses to interrogatory number two in her first set of interrogatories,

dkt. no. 293-2, and supplemental responses to her second set of interrogatories, dkt.

no. 293-6. Plaintiff filed a response in opposition. Dkt. No. 307.

       On April 26, 2021, the Court conduct an on-the-record conference with counsel

for all parties. Dkt. Entry. dated Apr. 26, 2021. The transcript of that proceeding is

annexed to this Order. Dkt. No. 348. As directed during that conference, it is hereby

       ORDERED, that Defendant Vullo’s motion to compel (dkt. no. 293) is

GRANTED. Plaintiff shall serve supplemental interrogatory responses as directed by

the Court by May 26, 2021.

       IT IS SO ORDERED.

       Dated: April 28, 2021
             Albany, New York
